pro se plaintiffs are not excused from holding a case conference). Given
                   these undisputed facts, 1 the district court was within its discretion when it
                   found that compelling and extraordinary circumstances did not exist to
                   justify an extension of NRCP 16.1(e)'s 180-day time frame We therefore
                               ORDER the judgment of the district court AFFIRMED.




                                                                  arraguirre



                                                                Douglas


                                                                   OnnA,                       J.




                   cc:   Hon. Jim C. Shirley, District Judge
                         Ronald Alex Stevenson
                         Attorney General/Carson City
                         Pershing County Clerk




                         'Because these facts were undisputed, they were not "contentions"
                   needing the support of an affidavit under DCR 13(6).


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    es.